Citation Nr: 1200472	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 10-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder. 

2. Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active duty from April 1965 until June 1966, with over four years of prior service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied reopening the claim for service connection for PTSD. 

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for a psychiatric disorder, as is reflected on the cover page. The Board notes that medical providers have previously diagnosed the Veteran with PTSD, generalized anxiety disorder, bipolar disorder and depression.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of an August 2007 decision, the Board denied service connection for PTSD, finding that the Veteran had not engaged in combat with the enemy and that he had not been exposed to a verified stressor in service.   The Veteran did not appeal.

2. The evidence associated with the claims file since the last final denial in August 2007 relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1. The Board's August 2007 decision is final. 38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2011).

2. Evidence received since the August 2007 Board decision is new and material; the claim of entitlement to service connection for a psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a psychiatric disorder. In view of the Board's decision to reopen the claim, a discussion of VA's duties to notify and assist is unnecessary.

Psychiatric Disorder New and Material Evidence Claim

The Veteran currently contends that he has a psychiatric disorder (specifically PTSD) that developed due to service. In a November 14, 2005 VA medical record, he reported that he lived in a constant state of fear while in Vietnam. He reported incidents including having a vehicle wired to explode and seeing an aircraft explode on the runway.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including psychoses, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

At the time of the last final decision in August 2007, the evidence included service treatment records, VA medical records, private medical records, statements from the Veteran, and a diagnosis of PTSD from S.M., Ph. D, in an October 2002 private medical record. In January 2005, the Veteran received a VA examination for PTSD. The VA examiner diagnosed him with general anxiety disorder and found that the Veteran did not have symptoms consistent with a diagnosis of PTSD, but symptoms more consistent with general anxiety disorder. 

Not of record was evidence showing that the Veteran's claimed stressors occurred in service. The United States Armed Services Center for Research of Unit Records (USASCRUR) found that the U.S. Air Force non hostile casualty and aircraft incident data for the time period in question did not show any incidents regarding the Veteran's reported stressor and that additional information would be necessary for further research. The Veteran did not provide any additional stressor information. 

The RO determined in a January 2005 rating decision that the Veteran did not have a confirmed diagnosis of PTSD. In August 2007, the Board also denied service connection for PTSD. The Board found that the Veteran did not engage in combat with the enemy and did not have a verified stressor event in service. 

The Veteran filed to reopen his claim for service connection for PTSD in July 2009. VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356(Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the August 2007 Board decision, the Board observes that a change to the regulation governing PTSD became effective during the pendency of this claim. Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3), which reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f).

The Board observes that this amendment is relevant to the Veteran's claim for PTSD. In this regard, the Veteran's service treatment records reflected that he served in Vietnam in 1966 during the Vietnam War. In his November 2005 VA medical record, the Veteran reported living in constant fear while there. He reported dealing with booby trapped vehicles. The Board observes that some of the Veteran's reported stressors seem to fall under the category of "fear of hostile military or terrorist activity".  In light of the change, the Veteran's ongoing statements regarding his stressor event constitute new and material evidence. Accordingly, under the facts presented here, the Board concludes that sufficient evidence has been presented to reopen the claim. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a psychiatric disorder is granted. The appeal is granted to this extent only. 


REMAND

The Veteran currently contends that he has a psychiatric disorder (specifically PTSD) that developed due to service. In a November 14, 2005 VA medical record, he reported that he lived in a constant state of fear while in Vietnam. He reported one incident when he discovered that a vehicle he was about to board was rigged with an explosive device.  

At this time, a remand is necessary to obtain a VA psychiatric examination and medical opinion to determine the nature of the Veteran's psychiatric condition and the likelihood that it is related to service.  

It appears that the Veteran had some psychiatric treatment during service.  The service treatment records show that the Veteran was briefly hospitalized for psychiatric treatment. In a May 3, 1966 service treatment record, an examiner found him to have sociopathic personality manifesting anxiety, aggressive and impulsive behavior, antisocial behavior, self-medication with alcohol, and an inability to function. The Air Force subsequently administratively separated the Veteran from service for a character behavior disorder.  

The Veteran has been diagnosed by a private health care provider with a psychiatric disorder related to service.  Following service, the Veteran's private medical providers diagnosed him with PTSD and related the diagnosis to his time in service. In a May 2, 2007 letter, private medical provider J.K.S., LMFT reported that the Veteran was hospitalized for PTSD and anxiety disorder during the Vietnam War and that his medical providers at that time had incorrectly diagnosed him with a personality disorder.   

VA examiners have diagnosed psychiatric problems other than PTSD.  The January 2005 VA examiner diagnosed the Veteran with general anxiety disorder and found that the Veteran did not endorse symptoms consistent with PTSD. VA medical records subsequently show that the Veteran received psychiatric treatment. In a November 14, 2005 VA medical record, the VA medical provider diagnosed him with bipolar disorder and PTSD. In a March 30, 2006 VA medical record, a VA medical provider also diagnosed him with mild depression.  

On remand, a VA examiner should identify any and all current psychiatric disorders and provide an opinion as to whether any currently diagnosed psychiatric disorder is related to the problems treated during service, or is related to any other aspect of service - including his reported inservice stressor  events.  

If it is determined that the Veteran has PTSD, a medical opinion is necessary to determine which stressful event during the Veteran's lifetime was the likely cause of the PTSD.  The Veteran has had a number of very stressful experiences that have nothing to do with service.  A November 2005 VA medical record documents that the Veteran reported a post-service stressor of being attacked by a man with a sword while working as a fireman (with injury requiring more than 100 stitches). During a VA examination, the Veteran also reported a post-service stressor of being raped during the January 2005 VA examination.  

For these reasons, the Board finds that a VA examination is necessary to determine whether the Veteran has a psychiatric disorder that began in service is or etiologically related to service. 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

VA's duty to assist also includes obtaining relevant medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. The Board notes that the last VA medical records associated with the claims file were from September 2009 and that records on file indicate that the Veteran receives continuing treatment from VA.  VA medical records from September 2009 to the present should be obtained and associated with the claims file.

Additionally, during his May 2007 Board hearing, the Veteran reported that he received Social Security Administration (SSA) disability benefits for PTSD. An SSA determination is not of record, nor is any records of medical findings or examinations SSA may have provided in reaching a determination.  As SSA records could be relevant to the Veteran's claim for increase, VA should ascertain whether any exist, and, if they do, obtain copies of such for the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly from the Social Security Administration (SSA), complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted in the claims file and the Veteran must be informed in writing.

2. With the Veteran's assistance, the RO/AMC should determine whether there exist any pertinent VA or private medical records that have not been associated with the claims file. Attempts should be made to obtain copies of any identified records. Specifically noted in this regard are any VA medical records not already associated with the claims file, including records from September 2009 to the present. If the search for any such records yields negative results, the RO/AMC shall clearly note that fact in the claims file and the Veteran must be informed in writing.

3. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b) If a diagnosis of PTSD is made, the examiner should indicate whether PTSD likely manifested due to a claimed inservice incident as opposed to the stressful incidents that took place after service -such as being slashed with a sword and being raped.  

c) If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

For purposes of the opinion being sought, the examiner should specifically consider the following:

* the Veteran was treated for psychiatric problems during service
* there are VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


